DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the ALP appliance” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 12 recites “the playlist” at various lines of claim 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected as incorporating the deficiencies of claim 10.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9, 13, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (US20080090513, hereinafter Collins).

Regarding claims 1, 13, and 19, Collins discloses a device (device 104, see Collins, at least at Fig. 1, and related text) comprising: 
a memory having program instructions stored therein (see Collins, at least at [0058], [0072]-[0073], Figs. 1 and 5, and related text); and 
at least one processor configured to execute the program instructions to control the device (see Collins, at least at [0058], [0072]-[0073], Figs. 1 and 5, and related text) to: 
connect via a wide area network to a remote system (see Collins, at least at [0058], [0072]-[0073], Figs. 1 and 5, and related text), receive a rule set or an artificial intelligence (AI) model from the remote system (see Collins, at least at [0058], [0072]-[0073], [0111], Figs. 1 and 5, and related text), select media content from a plurality of media content based on applying demographics data to the rule set or AI model (see Collins, at least at [0055], [0058], [0083], [0092]-[0094], and related text), and cause, based on an output of the rule set or AI model, a display, that is local to the device, to display the media content (see Collins, at least at [0075], [0087], [0119], Figs. 1 and 5, and related text).

Regarding claim 5, Collins discloses wherein the at least one processor is configured to send, to the remote system, the customer demographics data (see Collins at least at [0055]-[0056], [0094]-[0095], [0101], [0117], [0177], and related text).
Regarding claim 8, Collins discloses wherein the at least one processor is configured to receive, from the remote system, an updated rule of the rule set, an updated rule set, or an updated AI model, that is updated based on the customer demographics data sent to the remote system, and is further configured to cause the media content from the plurality of media content to be displayed on the display, based on the updated rule, the updated rule set, or the updated AI model (see Collins, at least at [0055]-[0056], [0062], [0094]-[0096], and related text).
Regarding claim 9, Collins discloses wherein the plurality of media content is stored in memory that is external to the device, and the at least one processor is configured to cause, based on the output of the rule set or AI model, the display to display the media content from the plurality of media content that is stored in the memory that is external to the device (see Collins, at least at [0058], [0075], [0087], [0119], [0140], Fig. 21, and related text).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (previously cited) as applied to claims 1-2 above, and further in view of Malik et al. (US20090217315, hereinafter Malik).

Regarding claim 4, Collins discloses a system comprising: 
the device according to claim 2 (see above); and the at least one sensor, but does not specifically disclose wherein the at least one sensor includes a first camera and a second camera, the first camera is located in a vicinity of the display, and the second camera is located in a position, away from the display.
In an analogous art relating to a system for provisioning content, Malik discloses a system including a first camera and a second camera, the first camera is located in a vicinity of the display (at least overhead camera 12a, see Malik, at least at Fig. 1, [0025], and related text), and the second camera is located in a position, away from the display (at least front facing camera 12b, see Malik, at least at Fig. 1, [0025], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Collins to include the limitations as taught by Malik for the advantage of more robustly tracking user information.

Claims 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (previously cited) as applied to claims 1-2 and 5 above, and further in view of Reyes Sanchez et al. (US20180176645, hereinafter Reyes Sanchez).

Regarding claims 6 and 14, Collins does not specifically disclose wherein the at least one processor is configured to send, to the remote system, only a portion of the customer demographics data that is obtained by the at least one processor, such that an amount of the customer demographics data sent to the remote system by the at least one processor is less than a total amount of the customer demographics data obtained by the at least one processor.
In an analogous art relating to a system for tracking consumer information, Reyes Sanchez discloses sending, to a remote system, only a portion of customer demographics data that is obtained by at least one processor, such that an amount of the customer demographics data sent to the remote system by the at least one processor is less than a total amount of the customer demographics data obtained by the at least one processor (see Reyes Sanchez, at least at [0052], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Collins to include the limitations as taught by Collins for the advantage of optimizing system resources.
Regarding claim 17, Collins discloses wherein the remote system is further configured to create customer insights for display on a user display, based on the portion of demographics data received by the remote system from the device (recommendations, see Collins, at least at [0097], and related text).

Claims 7, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (previously cited) as applied to claims 5, 14, and 21 above, and further in view of Opdycke (US20110016483, hereinafter Opdycke).

Regarding claims 7, 15, and 22, Collins does not specifically disclose wherein the at least one processor is further configured to receive, from the remote system, external data including at least one from among event data, weather data, and point of sale (POS) data, and select the media content from the plurality of media content based on applying the demographics data and the external data to the rule set or AI model.
In an analogous art relating to a system for provisioning content, Opdycke discloses receiving, from a remote system, external data including at least one from among event data, weather data, and point of sale (POS) data (see Opdycke, at least at [0034], [0047], [0079], and related text), and select the media content from the plurality of media content based on applying the demographics data and the external data to a rule set or AI model (see Opdycke, at least at [0034], [0047], [0079], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Collins to include the limitations as taught by Opdycke for the advantage of providing more robust options for selecting content.

Claims 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (previously cited) as applied to claims 1-2 and 5 above, and further in view of Cansino et al. (US20170188078, hereinafter Cansino).

Regarding claim 10, Collins discloses a system comprising:
the device according to claim 1 (see above), wherein the device is configured to receive the rule set or AI model from the remote system, select the media content from the plurality of 
In an analogous art relating to a system for provisioning content, Cansino discloses a system comprising a content management system (CMS) connected by a local network with a device, wherein the device is configured to send a signal to the CMS to display the media content from the plurality of media content, and the CMS comprises at least one processor and a memory, and is configured to receive the plurality of media content from the remote system, store the plurality of media content in the memory of the CMS, and cause, based on the signal from the device, the display to display the media content (see Cansino, at least at [0006], [0046], [0068]-[0071], [0145], Figs. 1-4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Collins to include the limitations as taught by Cansino for the advantage of optimizing system resources.
Regarding claim 11, Collins in view of Cansino discloses wherein the CMS is configured to send a list of the plurality of media content stored by the CMS to the device (see Cansino, at least at [0168]-[0169], and related text), and the device is configured to send the signal to the CMS to display the media content from the plurality of media content, based on the list of the plurality 
Regarding claim 16, Collins in view of Cansino discloses wherein the remote system is further configured to create new media content based on the portion of demographics data received by the remote system from the device (see Collins, at least at Fig. 19, and related text), and send the new media content to a content management system (CMS) (see Collins, at least at Fig. 19 and related text), that is connected locally with the device and the display, to be stored in memory of the CMS device as a part of the plurality of media content (see Cansino, at least at [0168]-[0169], Fig. 19, and related text).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (previously cited) as applied to claims 13 above, and further in view of Barnett, Jr. (US20170150198, hereinafter Barnett).

Regarding claim 18, Collins does not specifically disclose wherein the remote system is configured to receive a proof of delivery (PoD) notification from a content management system (CMS), that is connected locally with the device and the display, and send the rule set or AI model via the wide area network to the device based on previously receiving the PoD notification.
In an analogous art relating to a system for managing content and devices, Barnett discloses a remote system configured to receive a proof of delivery (PoD) notification from a content management system (CMS), that is connected locally with a device and a display, and send a rule set or AI model via a wide area network to the device based on previously receiving the PoD notification (Barnett, at least at the abstract, Figs. 2-3, and related text).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 .  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHENEA DAVIS/            Primary Examiner, Art Unit 2421